COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00361-CV


Northwest Cattle Feeders, LLC,             §    From the 271st District Court
Riley Livestock, Inc., and Jeff Cox
                                           §    of Jack County (16-06-052)
v.
                                           §    June 14, 2018

Jason O'Connell and Tom O'Connell          §    Opinion by Justice Birdwell



                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s order. It is ordered that the trial court’s

Order Granting Newly Added Defendants’ Special Appearance is affirmed in part

and reversed and remanded in part. We affirm that portion of the trial court’s

order to the extent that it dismisses Northwest Cattle Feeders, LLC and Riley

Livestock, Inc.’s direct claims against Tom O’Connell: fraud by nondisclosure,

civil conspiracy, knowing participation in a breach of fiduciary duty, interference

with prospective business relations, and money had and received. We reverse

that portion of the trial court’s order to the extent that the order grants Jason

O’Connell’s special appearance and dismisses appellants’ claims against him.

We reverse the trial court’s order to the extent that it dismisses appellants’
denuding claim against Tom O’Connell. We remand this case to the trial court

for further proceedings consistent with this opinion.

      It is further ordered that all parties shall bear their own costs of this

proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Wade Birdwell__________________
                                        Justice Wade Birdwell